ORDER
After concluding that the district court correctly calculated the defendants’ ranges under the sentencing guidelines, we ordered limited remands so that the district court could state whether it would have imposed the same sentences given the additional discretion provided by United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).
The district judge has replied that he would have imposed identical sentences even under advisory guidelines. We invited the parties to file arguments addressing the impact of the district court’s response on the proper disposition of this appeal, but Dietz and Delatorre have let the deadline pass without taking that opportunity. Delatorre’s sentence of 180 months’ imprisonment is within the 168-to 210-month guideline range. And Dietz’s 60-month term is below the 70- to 87 month guideline range. We perceive no reason why these sentences are “unreasonable” and AFFIRM the judgments.